Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas MacLean on June 16, 2021.
The application has been amended as follows IN THE CLAIMS: 
Amend claim 11 as follows:
--11. A pixel circuit having a light emitting device, comprising: a drive transistor for providing driving current to the light emitting device; a storage device for storing programming information to cause the light emitting device to emit light according to the programming information via the drive transistor; a first transistor connected between the storage device and a first line for applying a reference voltage from the first line to the storage device; and a second transistor connected between a second line and a first node between the drive transistor and the light emitting device for redirecting to a second line current from the first node for charging the storage .--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method of driving a pixel circuit, the pixel circuit including a light emitting device, a drive transistor to provide a programmable drive current to the light emitting device, a programming input, and a storage device to store a programming signal, the method comprising the steps of: applying a reference voltage from a first line to a storage device in the pixel circuit; and redirecting to a second line current from a first node between the drive transistor and the light emitting device to charge the storage device based on the reference voltage to self-compensate for a variation or aging of the drive transistor or the light emitting device or both in the pixel circuit in combination with all other elements in claim 1.

Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a pixel circuit having a light emitting device, comprising: a drive transistor for providing driving current to the light emitting device; a storage device for storing programming information to cause the light emitting device to emit light according to the a second transistor connected between a second line and a first node between the drive transistor and the light emitting device for redirecting to the second line current from the first node for charging the storage device based on the reference voltage to self-compensate for a variation or aging of the drive transistor or the light emitting device or both in the pixel circuit in combination with all other elements in claim 11.

Regarding claims 12-20, the claims are allowed as they further limit allowed claim 11.

Chaji et al. US 20110109299 A1 relates to a technique for improving the spatial and/or temporal uniformity of a light-emitting display by providing a faster calibration of reference current sources and reducing the noise effect by improving the dynamic range, despite instability and non-uniformity of the transistor devices. A calibration circuit for a display panel having an active area having a plurality of light emitting devices arranged on a substrate, and a peripheral area of the display panel separate from the active area is provided. The calibration circuit includes a first row of calibration current source or sink circuits and a second row of calibration current source or sink circuits. A first calibration control line is configured to cause the first row of calibration current source or sink circuits to calibrate the display panel with a bias current while the second row of calibration current source or sink circuits is being calibrated by a reference current. A second calibration control line is configured to cause the second 
Nathan et al. US 2006/0158402 A1 relates to a method and system for programming, calibrating and driving a light emitting device display is provided. The system may include extracting a time dependent parameter of a pixel for calibration.
These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866